internal_revenue_service number info release date aug cc psi 1-genin-138353-03 uilc dear we are responding to your correspondence requesting late s_corporation relief in order to establish date as the effective taxable_year for your s_corporation_election your account has been updated to reflect the requested effective date if within the next days you fail to receive a confirmation letter from the ogden service_center acknowledging the new acceptance date please contact our office at the telephone number provided in this letter we would like to introduce you to two free cd-roms developed by the irs to help educate small_business owners introduction to federal taxes for small_business self-employed and a virtual small_business workshop these items can be ordered by calling the website www irs gov smallbiz is also dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
